Exhibit (a)(1)(A) THE WENDYS COMPANY Offer to Purchase for CashShares of Its Common Stock for an Aggregate Purchase Priceof Not More Than $639.0 Millionat a Per Share Purchase Price Not Less Than $11.05 Per ShareNor Greater Than $12.25 Per Share THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT THE END OF THE DAY,12:00 MIDNIGHT, NEW YORK CITY TIME, ON JUNE 30, 2015,UNLESS THE OFFER IS EXTENDED OR TERMINATED(SUCH TIME, AS IT MAY BE EXTENDED, THE EXPIRATION TIME). The Wendys Company, a Delaware corporation (the  Company
